January 22, 2015




                       CORRECTED JUDGMENT

                 The Fourteenth Court of Appeals
                         CORREY OLIVER, Appellant

NO. 14-13-00957-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      We order this Court’s Memorandum Opinion dated January 22, 2014,
WITHDRAWN. We issue this corrected judgment to correct a clerical error by
including the correct date of January 22, 2015.
      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and the cause REMANDED for further proceeding in accordance with its opinion.
      We further order this decision certified below for observance.